Citation Nr: 0705250	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, lacerated thigh muscle with calf 
muscle shortening, right leg.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals, lacerated thigh muscle with calf 
muscle shortening, left leg.

3.  Entitlement to an effective date earlier than May 16, 
2002 , for the grant of service connection for multiple 
disabilities.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania (RO).

In a June 2003 rating decision, the RO denied entitlement to 
service connection for cellulitis of the left leg, and for 
lacerated tibia of the right leg; and granted service 
connection for degenerative changes in the subtalar joints, 
left ankle, which was evaluated as zero percent disabling, 
effective May 16, 2002.

In a September 2003 rating decision, the RO granted service 
connection for (1) residuals of lacerated thigh muscle with 
calf muscle shortening of the right leg, and (2) residuals of 
lacerated thigh muscle with calf muscle shortening of the 
left leg.  The RO evaluated each as 10 percent disabling, 
effective May 16, 2002.  

The veteran appealed as to the 10 percent ratings assigned 
for the left and right leg residuals of lacerated thigh 
muscle with calf muscle shortening, and as to the effective 
date of service connection for those disabilities and for the 
degenerative changes in the subtalar joints, left ankle.    

In the March 2004 letter in which the veteran submitted his 
notice of disagreement as to the September 2003 rating 
decision, the veteran also stated that on April 10, 1986 he 
was treated for cellulitis in his left leg.  It is not clear 
whether the veteran intended that statement as a notice of 
disagreement with the June 2003 rating decision that denied 
service connection for that condition.  This is referred to 
the RO for clarification. 

The issues of entitlement to an initial disability rating in 
excess of 10 percent for (1) residuals, lacerated thigh 
muscle with calf muscle shortening, right leg and (2) 
residuals, lacerated thigh muscle with calf muscle 
shortening, left leg, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A formal claim for service connection for left and right 
leg disorders, was received on May 16, 2002.

2.  In a rating decision in June 2003, the RO granted the 
veteran's claim seeking entitlement to service connection for 
degenerative changes in the subtalar joints, left ankle, and 
assigned an effective date of May 16, 2002.

3.  In a rating decision in September 2003, the RO granted 
the veteran's claim seeking entitlement to service connection 
for (1) residuals of lacerated thigh muscle with calf muscle 
shortening of the right leg, and (2) residuals of lacerated 
thigh muscle with calf muscle shortening of the left leg, and 
for each assigned an effective date of May 16, 2002.


CONCLUSION OF LAW

The legal criteria for an effective date prior to May 16, 
2002, for a grant of service connection for (1) degenerative 
changes in the subtalar joints, left ankle (2) residuals of 
lacerated thigh muscle with calf muscle shortening of the 
right leg, and (3) residuals of lacerated thigh muscle with 
calf muscle shortening of the left leg, are not met. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in June 
2002, February 2003, April 2003, August 2004 and May 2006.  
In these letters, the RO informed the veteran of the types of 
evidence needed in order to substantiate his claim on appeal.  
The RO has informed the veteran of the types of evidence 
needed to substantiate his claim for an earlier effective 
date for service connection for his service-connected 
bilateral leg disabilities.  VA has also in effect informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

Moreover, the veteran has clearly expressed that he has 
actual knowledge of the evidence needed to substantiate the 
claim.  This is shown in letters from the veteran addressing 
the claim.  With the demonstration of actual knowledge of the 
evidence needed to substantiate the claim and as the veteran 
has had the opportunity to participate effectively in the 
processing of his claim, that is, the opportunity to submit 
evidence or argument on the earlier effective date claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by any residual defect in the VCAA notice.  
A remand for additional notice today would serve no useful 
purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim for an earlier 
effective date for service-connected disorders, the Board 
finds that the veteran is not prejudiced by a decision at 
this time, particularly in view of the Board's notice given 
as to earlier effect claims, and the decision to deny the 
claim.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and VA medical records, and statements made 
in support of the veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 
II.  Analysis

The veteran argues essentially that an effective date for 
service connection for his service-connected bilateral leg 
disabilities should be prior to May 16, 2002.  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefore.  38 U.S.C.A. § 5110(a).  

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2006); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2006).  

Any "communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" VA 
may be considered an informal claim. 38 C.F.R. § 3.155(a) 
(2006).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2006), but this 
provision is not for application in an initial compensation 
claim for a disability.  See 38 C.F.R. § 3.155(c) (2006).  

The veteran's DD Form 214 shows that the veteran was 
separated from active military service on September 10, 1989.

On May 16, 2002, the veteran submitted a VA Form 21-526, 
"Veteran's Application for Compensation or Pension" in 
which he claimed entitlement for disabilities of both legs 
due to injury in training in June 1986.  In a June 2003 
rating decision, the RO granted service connection for 
degenerative changes in the subtalar joints of the left 
ankle.  Service connection was made effective from May 16, 
2002 on the basis of the date of receipt of the formal claim.  
In a September 2003 rating decision, the RO granted service 
connection for residuals, lacerated thigh muscle with calf 
muscle shortening, left leg, and for residuals, lacerated 
thigh muscle with calf muscle shortening, right leg.  Service 
connection for the two disabilities was made effective from 
May 16, 2002 on the basis of the date of receipt of the 
formal claim.  

No submissions were received prior to May 16, 2002, showing 
that a formal or informal claim was filed for service 
connection for these bilateral leg disabilities.  Under the 
circumstances, the veteran's claim is considered to have been 
filed as of the date of receipt of his formal claim, that is, 
on May 16, 2002.  See 38 C.F.R. § 3.400(b)(2).  In summary, 
in the June and September rating decisions, the RO granted 
service connection for the disorders noted above.  The RO 
assigned an effective date of May 16, 2002, for these grants 
of service connection, based on the date when the RO received 
the veteran's formal claim. 
 
There is no evidence that the veteran submitted an informal 
or formal claim prior to May 16, 2002.  Nor is there any 
evidence of treatment after service before that date.  The 
first VA medical records of record showing any leg condition 
are shown in the July 2003 VA examination report, after May 
16, 2002.  The service-connected leg disabilities are first 
diagnosed during the July 2003 VA examination and August 2004 
VA examination.

The veteran contends that he previously submitted a claim for 
service connection, and on that basis he should be granted an 
effective date prior to May 16, 2002.  The record includes a 
copy of three emails of communication dated August 8, 2001, 
in which the veteran is discussed.  In the initial email, the 
author, who is apparently an official with the Social 
Security Administration (SSA), is notifying an official at VA 
that the veteran called that day to inquire about the status 
of his claim, and to state that he submitted a claim about 
two years before and had not heard anything since.  In an 
email in response, the VA official states that "we don't 
show a claim pending or a running master record on this 
veteran."  The SSA official responded back indicating that 
she believes that the veteran may have filed his claim from 
Germany.

Attached to his notice of disagreement, in support of his 
claim the veteran submitted a letter from the American 
Consulate General, Federal Benefits Unit (FBU), dated August 
18, 1998.  In that letter the FBU service representative 
informed the veteran in a general way that veteran's who 
believe they have a condition related to their service, 
should file a claim for disability compensation; and that 
this may be done through the FBU.  The letter further 
notified the veteran on how to apply for VA service connected 
disability by filing a VA Form 21-526, Veterans Application 
for Compensation or Pension.

The veteran contends that he started to apply for service 
connection at the time of the August 18, 1998 letter.  A 
"claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified. 38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also 
Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the 
"identification" requirement of 38 C.F.R. § 3.155(a) is met); 
Miguel v. Principi, 15 Fed. App. 857 (2001) (Federal Circuit 
declined to reverse interpretation in Rodriguez that an 
informal claim must be written) (non-precedential).

In sum, a claim, formal or informal, must be in writing, and 
must communicate a request for a determination of entitlement 
or evidence a belief in entitlement to a benefit, and the 
benefit sought must be identified. 

The email communications dated August 8, 2001 do not 
constitute a claim on the veteran's part, but merely an 
assertion on his part that he had previously applied for 
benefits.  The August 18, 1998 letter from the FBU does not 
indicate that that communication was in response to any 
specific claim of entitlement to service connection.  
Nevertheless, there is no contemporaneous evidence showing 
that prior to May 16, 2002, the veteran submitted a claim for 
service connection in writing, claiming entitlement to an 
identified benefit.

In summary, a review of the veteran's claims file shows that 
there is no record of an informal or formal claim for service 
connection for the service-connected bilateral leg 
disabilities prior to May 16, 2002.  Since the veteran 
submitted his application more than one year after his 
separation from service, the law provides that the earliest 
effective date that can be assigned for his award of service 
connection for the bilateral leg disorders, is May 16, 2002.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date for service connection for 
multiple disorders. 


ORDER

Entitlement to an effective date earlier than May 16, 2002, 
for the award of service connection for multiple 
disabilities, is denied.


REMAND

The veteran is claiming entitlement to initial disability 
ratings in excess of 10 percent for (1) residuals, lacerated 
thigh muscle with calf muscle shortening, right leg, and for 
(2) residuals, lacerated thigh muscle with calf muscle 
shortening, left leg.  The Board has reviewed the claims file 
and determined that further development is necessary prior to 
adjudicating the veteran's claim.  

The veteran was previously examined for VA compensation 
purposes by a private physician (on a contract basis) in 
Germany.  That physician examined the veteran in July 2003, 
in order to provide information with respect to the veteran's 
claim for service connection for the bilateral leg muscle 
disorders; and then again in August 2004, in order to obtain 
information on the condition of the two disorders to aid the 
RO in its evaluation of the disabilities.  Both examinations 
were for the most part orthopedic examinations including of 
the spine and lower extremities' joints.  

The reports of those examinations, however, were inadequate 
for purposes of making disability evaluations of the 
veteran's bilateral residuals of lacerated thigh muscle with 
calf muscle shortening, because they did not provide adequate 
clinical findings needed to rate muscle damage, if any, or 
scarring.  On review of the most recent examination report, 
it is unclear which muscle groups are involved for which leg.  

Also, the reports contain mainly orthopedic findings 
regarding proximate joints-hip and knee.  It is unclear to 
what extent certain reported findings, such as range of 
motion, pertain to unrelated joint pathology sited, as 
opposed to being related to the service-connected muscle 
injuries, (1) residuals, lacerated thigh muscle with calf 
muscle shortening, right leg, and for (2) residuals, 
lacerated thigh muscle with calf muscle shortening, left leg.  
And it is unclear to what extent that the examiner considered 
any noted orthopedic joint pathology to be part of the 
service-connected residuals of lacerated thigh muscle with 
calf muscle shortening of the left and right leg.

Also, it does not appear that the examiner had access to the 
claims file during the two examinations.  

To remedy these deficiencies, the RO should arrange for an 
examination of the bilateral muscle injury residuals of 
lacerated thigh muscle with calf muscle shortening of the 
left and right legs.

It appears that the examiner may also be the veteran's 
treating physician.  In the examination report he noted that 
his opinion was in part based on the knowledge of the 
anamnesis, or patient history, of the veteran.  Any such 
treatment records from that physician or available from other 
treatment providers should be obtained and made part of the 
claims file prior to obtaining any examination or opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
identify all medical care providers who 
evaluated or treated him for his residuals 
of lacerated thigh muscle with calf muscle 
shortening of the left and right legs 
since his release from service in August 
1989.  The AOJ should attempt to obtain 
copies of medical records from all sources 
identified.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
to determine the current severity of his 
service-connected residuals of lacerated 
thigh muscle with calf muscle shortening 
of the left leg, and residuals of 
lacerated thigh muscle with calf muscle 
shortening of the right leg.  The RO 
should forward the claims file (or a copy 
of relevant service medical records and of 
the entirety of the two VA examination 
reports of record) and a copy of the 
REMAND instructions to the examiner for 
review of all pertinent documents therein 
and ask him to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify any residual scars of the 
original injuries.  For any scars note: 
the area of the scar (length and width); 
the condition, including whether the scar 
is manifested by frequent loss of covering 
of skin over the scar; and whether the 
scar is associated with underlying soft 
tissue damage, or is painful on 
examination. 

b) identify any residual muscle pathology 
of the original injuries.  Identify for 
each lower extremity separately, which, if 
any, specific muscle group(s) are 
involved. Note, the disabilities are 
currently evaluated as Muscle Group XIV 
(anterior thigh group; sartorius).  For 
each leg separately note whether (and if 
so, describe the degree) the residuals of 
lacerated thigh muscle with calf muscle 
shortening of the leg manifests any 
indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with what 
would be expected if healthy, or muscle 
atrophy; and note findings of tests of 
strength and endurance (compared with what 
would be expected if healthy) 
demonstrating positive evidence of 
impairment. 

c) Specify whether there is any orthopedic 
and/or neurologic pathology, that are 
residuals of the original injuries; and if 
so specify the nature and condition of 
such residuals, describing the severity of 
all such manifestations of the residuals 
of lacerated thigh muscle with calf muscle 
shortening of the left leg, and of the 
residuals of lacerated thigh muscle with 
calf muscle shortening of the right leg.  

d) provide detailed rationale, with 
specific references to the record, for the 
opinion provided.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


